Citation Nr: 0918017	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypothyroidism to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board remanded the case to the RO for further development 
in March 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is not etiologically related 
to active service and is not shown by competent medical 
evidence to be etiologically related to a service-connected 
disability.

2.  The Veteran's hypertension is not etiologically related 
to active service and is not shown by competent medical 
evidence to be etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

2.  Hypertension was not incurred in or aggravated by active 
service, is not proximately due to or the result of a 
service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In August 2001 and March 2007 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  The 
March 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2007.  
The RO readjudicated the case in a November 2008 supplemental 
statement of the case.  The Federal Circuit held that an SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).



In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.



Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran contends that his hypothyroidism and hypertension 
are secondary to service-connected type II diabetes mellitus.

Service treatment records, which include an April 1968 
enlistment examination, a February 1973 separation 
examination, and a November 1970 line of duty report, do not 
reflect any complaints, diagnoses, or treatment that can be 
related to a thyroid disability or hypertension.  

VA treatment records reflect current diagnoses of 
hypothyroidism and hypertension.  The Veteran was first 
diagnosed with hypothyroidism in May 2001.  He was first 
diagnosed with hypertension in 2000.  Private treatment 
records from Twin Lakes Family Medicine note high blood 
pressure readings in December 2000.  The Veteran had a 
diagnosis of hypertension in February 2001.  During September 
2001 VA examination for diabetes mellitus, the examiner noted 
that the Veteran was diagnosed with hypertension one year 
prior.  VA treatment records dated from 2001 to 2007 reflect 
continuing treatment for hypothyroidism and hypertension.

An April 2008 VA examination included a review of the claims 
file and examination of the Veteran.  The Veteran was noted 
to have a diagnosis of essential hypertension; however, the 
examiner indicated that hypertension was not a complication 
of his diabetes.  The examiner's rational was that there was 
no evidence of renal insufficiency or proteinuria; conditions 
usually present in secondary hypertension caused by or 
aggravated by diabetes.  Although a diagnosis of 
hypothyroidism was noted, an opinion was not provided with 
respect to etiology.




The same VA examiner completed a second September 2008 VA 
examination.  The claims file was again reviewed.  The 
examiner found that the Veteran did not have a thyroid 
condition in service, nor did any thyroid condition manifest 
within one year of his separation from service.  The examiner 
opined that diabetes was not the cause of Veteran's thyroid 
disease.  His rational was that although there is a higher 
association of hypothyroidism in patients who have diabetes, 
there have been no prospective, randomized medical studies 
demonstrating diabetes as the cause of hypothyroidism.  

The examiner additionally opined that diabetes did not cause 
or aggravate the Veteran's hypertension.  He stated that 
hypertension is caused by diabetes in the form of renal 
insufficiency, most commonly when there is diabetic 
neuropathy or diabetic nephrosclerosis.  He stated that these 
conditions were not present at that time.  The examiner 
further stated, based on his review of the file, that it was 
not likely that the Veteran's hypertension had its onset in 
service or within a year of separation from service. 

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the April 2008 and September 
2008 VA examiner's opinions provide the most probative 
evidence as to the Veteran's current diagnoses and etiology 
of such.  The Veteran's medical record was reviewed in 
conjunction with both examinations.  The medical evidence 
discussed was factually accurate.  

Based on a review a review of service treatment records, the 
VA examiner found that the Veteran did not have a thyroid 
condition in service.  The examiner further found that the 
Veteran's diabetes did not cause his thyroid disease.  The 
Board notes that Veteran's hypothyroidism did not pre-exist 
his diagnosis of diabetes mellitus, and there is no evidence 
to otherwise indicate that hypothyroidism was aggravated by 
diabetes mellitus.  Although the VA examiner did not 
specifically use the term "aggravation," he indicated in 
his reasoning that there was no medical research which 
established an etiological relationship between diabetes 
mellitus and hypothyroidism; thus, ruling out the issue of 
aggravation.   

Based on findings from service treatment records, the VA 
examiner opined that it is not likely that hypertension had 
its onset in service or within one year of separation from 
service.  The VA examiner found that hypertension was not 
secondary to, caused by, or aggravated by diabetes mellitus.  
These opinions were based on findings during the examination, 
medical research, and on the examiner's own expertise.  The 
examiner has provided fully articulated opinions and has 
provided sound reasoning for his conclusions, and there is no 
evidence to the contrary.  

Hypothyroidism and hypertension were not incurred in service.  
The Veteran's earliest diagnosis of hypothyroidism was in 
2001, and the earliest evidence of hypertension was in 2000.  
Hypertension did not manifest within one year of the 
Veteran's separation from service.  Finally, as discussed 
above, the most probative medical evidence of record shows 
that the Veteran's hypothyroidism and hypertension are not 
secondary to service-connected diabetes mellitus.  In light 
of the foregoing, the Board finds that service connection for 
hyperthyroidism and hypertension is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has hypothyroidism etiologically related to active 
service, or to a service connected disability.  The 
preponderance of the evidence is also against a finding that 
the Veteran has hypertension etiologically related to active 
service, or to a service connected disability.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for hyperthyroidism is denied.

Service connection for hypertension is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


